DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Claims 1-18 are pending in this application and were examined on their merits.

The rejection of Claims 1-14 under 35 U.S.C. § 103 as being unpatentable over Thon et al. (2014) & Supplement, in view of Avanzi et al. (2014), both cited in the IDS, and further in view of Thon et al. (2010), of record, has been withdrawn due to the Applicant’s amendments to the claims filed 03/22/2021 which now specify that the mature megakaryocytes flow across the entire width of the at least one channel, a limitation not found in the cited prior art. 
Response to Arguments

Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13 and 17 of U.S. Patent No. 9,909,102 B2 in view of Avanzi et al. (2014) and Baruch et al. (WO2010/063823 A1) both cited in the IDS.


megakaryocytes, comprising a first culture stage, optionally a wash stage to remove most constituents of a culture medium, and a perfusion stage, said perfusion stage comprising:
(a) providing a fluidic device comprising a production chamber including at least
one channel, wherein each channel of the at least one channel has a width that is
delimited by (i) non-porous walls, (ii) one inlet opening at one end and (iii) one outlet
opening at another end in which a suspension or cells is collectable, each channel thereby forming a single flow from the one inlet to the one outlet;
(b) introducing a suspension of cells comprising proplatelets of megakaryocytes,
mature megakaryocytes, proplatelets, and platelets into the inlet opening of the at least
one channel:
(c) subjecting said suspension of cells including said mature megakaryocytes to a flow from the inlet to the outlet with said mature megakaryocytes flowing across the
entire width of said at least one channel, under a shear rate suitable for elongation and
fragmentation of the megakaryocytes into proplatelets and platelets across the entire
width of said at least one channel, wherein a width of a distribution of said mature
megakaryocytes within said flow is coextensive with said width of said at least one
channel; and
(d) collecting a suspension of cells obtained at step c) at the outlet of the at least
one channel;



suspension of cells at step (c), and said megakaryocytes modulator is an inhibitor of the
Rho/ROCK pathway.

This is made obvious by the ‘102 Patent which is drawn to an ex vivo method for producing platelets from megakaryocytes, said method comprising: a) introducing a suspension of megakaryocytes into a fluidic device according to claim 1; b) subjecting said suspension to a flow under a shear rate suitable for elongation, fragmentation of the megakaryocytes and platelet release in the channel of the production chamber; and c) collecting platelets at the outlet of the channel,
the fluidic device comprising: a) a production chamber (3) comprising b) at least one channel (8) delimited by non-porous walls, c) at least one inlet opening (9) at one end in which a suspension of cells comprising megakaryocytes can be introduced and d) at least one outlet opening (10) at the other end, in which platelets can be collected; wherein at least one portion (11) of the inner surface of the walls of said channel (8) is textured with a plurality of obstacles.

The limitations of instant Claims 2, 8, 9 & 13 & 14, 10, 11, and 15-18 are met by Claims 2 in part, 8, 10, 9, 7 and 1 & 9.




1 and 3, that the suspension of cells comprise “progenitors
of megakaryocytes, mature megakaryocytes, proplatelets and platelets”, the Applicant
asserts that cultures of mature megakaryocytes are not synchronous among all mature
megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5).
Therefore, a suspension of mature megakaryocytes, such as those used by the ‘102 Patent would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

The teachings of the ‘102 Patent were discussed above.

The ‘102 Patent does not teach a method wherein an inhibitor of the
Rho/ROCK pathway is added to the cell suspension at step (c), as required by
Claim 1;
wherein the suspension of cells is obtained by the steps of Claim 3;
wherein the suspension of cells which is collected at the outlet of the channel is
reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 4;
wherein prior to reintroduction into the inlet of the channel, said collected
suspension of cells is cultured for further maturation into megakaryocytes, as
required by Claim 5;
or wherein each channel has a width W between 300-800 µm, as required by Claims 7 and 12.
et al. teaches an ex vivo method for producing platelets from megakaryocytes, comprising:
providing a fluidic device comprising a production chamber not divided internally into subchannels including at least one channel with a width delimited by non-porous walls, one inlet opening and one outlet opening, forming a single flow from one inlet to the one outlet (Pg. 6, Lines 17-30 and Pg. 15, Lines 3-8);
introducing a suspension of cells comprising mature megakaryocytes into the inlet opening of the at least one channel (Pg. 14, Lines 9-12 and Pg. 15, Lines 9-13);
subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the megakaryocytes into proplatelets and platelets (Pg. 15, Lines 12-20) and;
and collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 15, Lines 19-20), and reading on Claim 1 in part and Claim 10 and 15-18;
wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants (Pg. 6, Lines 1-2), and reading on Claim 2;
wherein the suspension of cells is obtained by providing CD34+ stem cells from human umbilical cord blood (Pg. 14, Lines 1-4), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 14, Lines 4-9), and resuspending in a perfusion medium (Pg. 15, Lines 9-11), and reading on Claim 3 in part;
wherein the channel/flow chamber has a rectangular section (Pg. 6, Line 22), and reading on Claim 6;
11 (Pg. 15, Line 5) and a width of 5 mm (Pg. 15, Line 5), and reading on Claim 7;
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 600 s-1 (Pg. 5, Lines 4-5), and reading on Claims 9, 13 and 14.

Avanzi et al. teaches that megakaryocyte maturation requires polyploidization
and establishment of the demarcation membrane system (DMS) for effective assembly
and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase
(ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the ex vivo method of producing platelets from megakaryocytes of the ‘’102 Patent with the ex vivo method of producing platelets from megakaryocytes of Baruch et al. (‘823) because this is no more than the combining of prior art elements (methods for ex vivo platelet production from megakaryocytes) according to known methods (same fluidic device) to yield predictable results (platelet production).




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results
  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination because Baruch et al. (‘823) teaches a similar device with more defined dimensions.  There would have been a reasonable expectation of success in making this combination because both the ‘102 Patent and Baruch et al. (‘823) are drawn to the same field of endeavor, that is, fluidic devices for the ex vivo production of platelets from megakaryocytes.

With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of the ‘102 Patent to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition.  


With regard to the limitations of Claim 1 that, “mature megakaryocytes flow across the entire width of the at least one channel” and “wherein a width of a distribution of said mature megakaryocytes within said flow is coextensive with said width of said at least one channel”, these are characteristic properties of the claimed apparatus when in use.  As the ‘102 Patent and cited prior art combination meets the structural limitations of the claimed apparatus, it would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)


4-5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of the ‘102 Patent which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet
production.  Those of ordinary skill in the art before the effective filing date of the
claimed invention would have been motivated to make this modification as a means of
providing a continuous platelet production and avoiding having to source new
megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to the limitations of Claim 3, these are product-by-process limitations
in which the product is a suspension of cells comprising progenitors of megakaryocytes,
mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK
pathway has been added.  This does not appear to be significantly different from the
suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK
pathway has been added of the combined prior art.  

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

With regard to Claim 12, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of the ‘102 Patent and Baruch et al. (‘823) which introduces mature megakaryocytes into a device having a width W of 5 mm to a width between 300-800 µm because this would increase the shear rate in the channel.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to increase shear rate without having to increase pump pressure.  There would have been a reasonable expectation of success in making this modification because the prior art teaches a device with similar structural features and dimensions to that claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baruch et al. (WO2015/075030 A1) in view of Avanzi et al. (2014), both cited in the IDS.

Baruch et al. teaches an ex vivo method for producing platelets from megakaryocytes, comprising:
providing a fluidic device comprising a production chamber including at least one channel with a width delimited by non-porous walls, one inlet opening and one outlet opening, forming a single flow from one inlet to the one outlet (Pg. 23, Lines 3-4 and 10-12 and Fig. 2);
introducing a suspension of cells comprising proplatelets of megakaryocytes, mature megakaryocytes, proplatelets and platelets into the inlet opening of the at least one channel (Pg. 23, Line 12 and Pg. 37, Claim 9 and Pg. 5, Lines 29-32 and Pg. 6, Lines 1-2);



and collecting a suspension of cells/platelets at the outlet of the at least one channel (Pg. 17, Lines 3-5), and reading on Claim 1 in part and Claim 10 and Claims 15-17;
 and wherein each channel is not divided internally into sub-channels (Figs. 2 and 5), and reading on Claim 18;
wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants, fibrinogen and fibronectin (Pg. 7, Lines 22-24 and Pg. 9, Lines 16-17), and reading on Claim 2;
wherein the suspension of cells is obtained by providing CD34+ stem cells from human umbilical cord blood (Pg. 24, Lines 6-7), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 24, Lines 11-21), and resuspending in a perfusion medium (Pg. 5, Lines 14-18), and reading on Claim 3 in part;
wherein each channel has a substantially square or rectangular section (Pg. 36, Claim 5), and reading on Claim 6;
wherein each channel has a height H between 5 µm and 1mm (Pg. 10, Lines 9-10 and 14-15), and overlapping the claimed range of Claim 11, and a width comprised between 5 µm and 1m (Pg. 10, Lines 15-19), overlapping the claimed ranges of Claims 7 and 12;
8;
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 300 s-1 (not exceeding 5000 s-1) (Pg. 37, Claim 10), and reading on Claims 9, 13 and 14.

With regard to Claims 1 and 3, that the suspension of cells comprise “progenitors
of megakaryocytes, mature megakaryocytes, proplatelets and platelets”, the Applicant
asserts that cultures of mature megakaryocytes are not synchronous among all mature
megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5).
Therefore, a suspension of mature megakaryocytes, such as those used by Baruch et al. (‘030) would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

The teachings of Baruch et al. (‘030) were discussed above.

Baruch et al. (‘030) does not teach a method wherein an inhibitor of the
Rho/ROCK pathway is added to the cell suspension at step (c), as required by
Claim 1;
wherein the suspension of cells is obtained by the steps of Claim 3;



reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 4;
or wherein prior to reintroduction into the inlet of the channel, said collected
suspension of cells is cultured for further maturation into megakaryocytes, as
required by Claim 5.

Avanzi et al. teaches that megakaryocyte maturation requires polyploidization
and establishment of the demarcation membrane system (DMS) for effective assembly
and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase
(ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition.  Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.  


With regard to the limitations of Claim 1 that, “mature megakaryocytes flow across the entire width of the at least one channel” and “wherein a width of a distribution of said mature megakaryocytes within said flow is coextensive with said width of said at least one channel”, these are characteristic properties of the claimed apparatus when in use.  As the prior art meets the structural limitations of the claimed apparatus, it would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)



4-5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘030) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet
production.  Those of ordinary skill in the art before the effective filing date of the
claimed invention would have been motivated to make this modification as a means of
providing a continuous platelet production and avoiding having to source new
megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to the limitations of Claim 3, these are product-by-process limitations
in which the product is a suspension of cells comprising progenitors of megakaryocytes,
mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK
pathway has been added.  This does not appear to be significantly different from the
suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK
pathway has been added of the combined prior art.  

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Baruch et al. (WO2010/063823 A1) in view of Avanzi et al. (2014), both cited in the IDS.

Baruch et al. teaches an ex vivo method for producing platelets from megakaryocytes, comprising:
providing a fluidic device comprising a production chamber not divided internally into subchannels including at least one channel with a width delimited by non-porous walls, one inlet opening and one outlet opening, forming a single flow from one inlet to the one outlet (Pg. 6, Lines 17-30 and Pg. 15, Lines 3-8);
introducing a suspension of cells comprising mature megakaryocytes into the inlet opening of the at least one channel (Pg. 14, Lines 9-12 and Pg. 15, Lines 9-13);
subjecting the suspension of cells to a flow from the inlet to the outlet under a shear rate suitable for elongation and fragmentation of the megakaryocytes into proplatelets and platelets (Pg. 15, Lines 12-20) and;
1 in part and Claim 10 and 15-18;
wherein each channel of the fluidic device is coated with a ligand with binding affinity for megakaryocytes, e.g., VWF or its functional variants (Pg. 6, Lines 1-2), and reading on Claim 2;
wherein the suspension of cells is obtained by providing CD34+ stem cells from human umbilical cord blood (Pg. 14, Lines 1-4), culturing the stem cells for expanding and differentiation into mature megakaryocytes (Pg. 14, Lines 4-9), and resuspending in a perfusion medium (Pg. 15, Lines 9-11), and reading on Claim 3 in part;
wherein the channel/flow chamber has a rectangular section (Pg. 6, Line 22), and reading on Claim 6;
wherein the channel has a height H of 0.05 mm or 50 µm, and within the claimed range of Claim 11 (Pg. 15, Line 5) and a width of 5 mm (Pg. 15, Line 5), and reading on Claim 7;
and wherein the cell suspension is subjected to a flow in each at least one channel under a wall shear rate of at least 600 s-1 (Pg. 5, Lines 4-5), and reading on Claims 9, 13 and 14.

With regard to Claims 1 and 3, that the suspension of cells comprise “progenitors
of megakaryocytes, mature megakaryocytes, proplatelets and platelets”, the Applicant
asserts that cultures of mature megakaryocytes are not synchronous among all mature
megakaryocytes (see Remarks filed 10/04/2019, Pg. 7, Line 29 and Pg. 8, Lines 1-5).

et al. (‘823) would be expected to contain all aspects of the megakaryocyte to platelet development process, including progenitors of megakaryocytes, proplatelets and platelets.

The teachings of Baruch et al. (‘823) were discussed above.

Baruch et al. (‘823) does not teach a method wherein an inhibitor of the
Rho/ROCK pathway is added to the cell suspension at step (c), as required by
Claim 1;
wherein the suspension of cells is obtained by the steps of Claim 3;
wherein the suspension of cells which is collected at the outlet of the channel is
reintroduced into the inlet for reperfusion in the channel and platelet production, as required by Claim 4;
wherein prior to reintroduction into the inlet of the channel, said collected
suspension of cells is cultured for further maturation into megakaryocytes, as
required by Claim 5;
wherein the production chamber comprises a plurality of parallel chambers, as required by Claim 8;
or wherein each channel has a width W between 300-800 µm, as required by Claim 12.


et al. teaches that megakaryocyte maturation requires polyploidization
and establishment of the demarcation membrane system (DMS) for effective assembly
and release of platelets (Pg. 867, Column 1, Lines 1-3) and inhibition of Rho kinase
(ROCK) signaling leads to increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes (Pg. 874, Column 1, Lines 13-16).

With regard to Claim 1, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) to include a treatment of the cell suspension comprising megakaryocytes with a ROCK inhibitor during step (c) because Avanzi et al. teaches that megakaryocyte maturation requires polyploidization and establishment of the demarcation membrane system (DMS) for effective assembly and release of platelets both effects which are increased upon ROCK inhibition.  Therefore, the ordinary artisan would have found it obvious to add the Rho/Rock inhibitor at the point where the megakaryocytes are maturing under shearing conditions into proplatelets and platelets.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain increased polyploidization, increased DMS formation and increased proplatelet formation in megakaryocytes in the platelet production process.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, the release of platelets from megakaryocytes.

1 that, “mature megakaryocytes flow across the entire width of the at least one channel” and “wherein a width of a distribution of said mature megakaryocytes within said flow is coextensive with said width of said at least one channel”, these are characteristic properties of the claimed apparatus when in use.  As the prior art meets the structural limitations of the claimed apparatus, it would be expected to have the same properties and characteristics when in use.  The MPEP at 2112.01 I. states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to Claims 4-5, it would therefore have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) which introduces mature megakaryocytes into the device to include collecting the suspension of cells comprising progenitors of megakaryocytes at the outlet of the channel and culturing the cells to maturation into megakaryocytes and reintroduce said mature megakaryocytes into the inlet of the channel for reperfusion and platelet production as this would preclude the need to procure additional megakaryocytes for platelet production as new mature megakaryocytes would always be in continuous production for use in platelet
production.  


claimed invention would have been motivated to make this modification as a means of
providing a continuous platelet production and avoiding having to source new
megakaryocytes after each platelet production run.  There would have been a reasonable expectation of success in making this combination because the method of the reference is drawn to platelet and proplatelet generation from mature megakaryocytes.

With regard to the limitations of Claim 3, these are product-by-process limitations
in which the product is a suspension of cells comprising progenitors of megakaryocytes,
mature megakaryocytes, proplatelets and platelets to which an inhibitor of Rho/ROCK
pathway has been added.  This does not appear to be significantly different from the
suspension of cells comprising megakaryocytes to which an inhibitor of Rho/ROCK
pathway has been added of the combined prior art.  The MPEP at 2113, I and II. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).


8, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) which introduces mature megakaryocytes into a device having at least one channel to include a plurality of channels and orient those channels in a parallel fashion because the mere duplication of parts is not inventive.  The MPEP at 2144.04, VI, B. states:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have multiple platelet production streams instead of a single stream. 

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to orient those plurality of channels in a parallel fashion because this is no more than the selection from a finite number of identified, predictable solutions (that is, the channels may be oriented in only parallel, perpendicular or a mixture thereof) with a reasonable expectation of success.  



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have all the plurality of channels outputting platelets in the same direction.  There would have been a reasonable expectation of success in making these modifications because the reference already teaches a single direction channel for the production of platelets from megakaryocytes.

With regard to Claim 12, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ex vivo method for producing platelets of Baruch et al. (‘823) which introduces mature megakaryocytes into a device having a width W of 5 mm to a width between 300-800 µm because this would increase the shear rate in the channel.  



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/27/2021